DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide support for N2O-SiO2 setting material. However, there is support for Na2O-SiO2 and sodium metasilicate (NaSi) glasses.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-11, 13 and 19-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Towler et al. (WO 2018/014120).  
Regarding claims 1-2, 10-11, 13 and 25:  Towler et al. (WO ‘120) discloses dental cements containing glasses [abstract; 00141-00146], wherein 1.0 g glass TA1 (SiO2-ZnO-CaO-SrO-P2O5-Ta2O5 [00153; Table 1, TA1]) having an average diameter of 11.1 µm [00155, 00164; Table 2, TA1] was mixed with 0.50 g polyacrylic acid (particle size <90 µm [00117-00118, 00155) to form a powder and the resulting powder was mixed with 0.50 ml deionized water at a powder:liquid (P:L) ratio of 1:1 {50 wt% glass TA1, 25 wt% polyacrylic acid, 25 wt% water} [00184].
Regarding claims 19-23:  Towler et al. (WO ‘120) discloses filling a missing tooth structure with the cement composition [00142-00143]
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02; 2144.07].
Regarding claim 24:  Towler et al. (WO ‘120) discloses a kit containing the polyacrylic acid, glass, water, and instructions for mixing the components with water to prepare the cement [00147-00149].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (WO 2018/164436) in view of Bakry (US 2019/0060523).  Oh et al. (US 2020/0009021) used as the English Equivalent for citation.
Regarding claims 1, 5-7 and 15:  Oh et al. (US ‘021) discloses dental cement compositions [abstract], wherein Example 3 [Ex. 3; 0102] contains 50 parts by weight {pbw} of the cement of Preparation Example 2, 2 pbw of bioactive glass ((SiO2)9(Na2O)5(CaO)5(P2O5)), 20 pbw polypropylene glycol, 25 pbw zirconium oxide, and 3 pbw calcium sulfate dihydrate [Ex. 3; 0099-0100, 0102].  Oh et al. (US ‘021) discloses the cement of Preparation Example 2 [0085-0086] was prepared from 137 pbw calcium oxide, 45 pbw silicon dioxide and 18 pbw aluminum oxide [Prep. Ex. 2; 0081-0086].  
Oh et al. (US ‘021) does not disclose a dry powder comprising the cement of Ex. 2 and bioactive glass.  However, at the time of invention, a person having ordinary school in the art would have found it obvious to have prepared a dry powder comprising the cement of Ex. 2 and bioactive glass contained separately from the propylene glycol, as it is prima facie obvious to make components separable.  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) [MPEP 2144.04].
Additionally, a prima facie case of obviousness exists where changes in the sequence of adding ingredients derived from the prior art process steps.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) [See MPEP 2144.04].
Oh et al. (US ‘021) does not specifically disclose the bioactive glass as a microsphere.  However, Bakry (US ‘523) discloses dental compositions [abstract] containing a bioactive glass, wherein the bioactive glass can be spherical having a diameter of 1-200 µm [0076].  Oh et al. (US ‘021) and Bakry (US ‘523) are analogous art because they are concerned with a similar technical difficulty, namely the preparation dental compositions.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined spherical bioactive glass having a diameter of 1-200 µm, as taught by Bakry (US ‘523) in the invention of Oh et al. (US ‘021), and would have been motivated to do so since Bakry (US ‘523) suggests spherical bioactive glass having a diameter of 1-200 µm [0076] for use in dental cements [0094].  
Regarding claim 14:  Oh et al. (US ‘021) discloses a curing time of 18 minutes [0140-0144; Table 5, Ex. 3].

Claim(s) 1, 3-7, 9 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primus (US 2003/0159618) in view of Bakry (US 2019/0060523).  
Regarding claims 1, 3-7, 9 and 29:  Primus (US ‘618) discloses dental cement compositions for root canal materials [abstract], wherein the cement contains Portland cement and Bioglass [0031-0032].  Primus (US ‘618) discloses the inventive cement has a particle size (90% finer than) of 25µm [Table III].  Primus (US ‘618) discloses the Bioglass has a 170-140 mesh size (90-106 µm) [0032].
Primus (US ‘618) does not specifically disclose the Bioglass as a microsphere.  However, However, Bakry (US ‘523) discloses dental compositions [abstract] containing a bioactive glass, wherein the bioactive glass can be spherical having a diameter of 1-200 µm [0076] and used in an amount of 20-60 wt% [0078].  Primus (US ‘618) and Bakry (US ‘523) are analogous art because they are concerned with a similar technical difficulty, namely the preparation dental compositions.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined 50-60 wt% spherical bioactive glass having a diameter of 1-200 µm, as taught by Bakry (US ‘523) in the invention of Primus (US ‘618), and would have been motivated to do so since Bakry (US ‘523) suggests 20-60 wt% [0078] spherical bioactive glass having a diameter of 1-200 µm [0076] for use in dental cements [0094].  

Claim(s) 1, 4, 8-9, 14-15 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO 2010/098305).  An English machine translation was used for citation.
Regarding claims 1, 4, 8, 15 and 28:  Nakamura et al. (WO ‘305) discloses bone cement compositions [abstract], wherein Example 5 [Ex. 5; 0129-0130, 0158; Table 1, Ex. 5] prepares a powder component as in Ex. 1 [Ex. 1; 0123-0124] containing 44.369 mass% (meth)acrylate based polymer spherical particles having a diameter of 45.58 µm, 7.223 mass% (meth)acrylate based polymer spherical particles having a diameter of 0.5 µm, 19.654 mass% titanium dioxide particles (a) (spherical, 2.7 µm diameter  [0115-0120]) and 1.474 mass% benzoyl peroxide {56.438 mass% 45.58 µm spherical particles}  [Ex. 5; 0129-0130].  The liquid component contains 0.256 mass% N,N-dimethyl-p-toluidine (polymerization accelerator) and 27.024 mass% methyl methacrylate [Ex. 5; 0129-0130].  Nakamura et al. (WO ‘305) discloses combining the powder and liquid component and kneading the components to cure the composition [Ex. 5; 0129-0130].  Nakamura et al. (WO ‘305) discloses the powder component can contain titanium dioxide and/or calcium phosphate (hydroxyapatite, tricalcium phosphate) [0057-0059].
Nakamura et al. (WO ‘305) does not specifically disclose Ex. 5 containing calcium phosphate (hydroxyapatite, tricalcium phosphate).  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included calcium phosphate (hydroxyapatite, tricalcium phosphate) based on the invention of Nakamura et al. (WO ‘305), and would have been motivated to do so since Nakamura et al. (WO ‘305) suggests that the powder component can contain calcium phosphate (hydroxyapatite, tricalcium phosphate) [0057-0059].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 9:  Nakamura et al. (WO ‘305) discloses 5 mass% or more of filler (calcium phosphate, hydroxyapatite, tricalcium phosphate) [0057-0059].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
Regarding claim 14:  Nakamura et al. (WO ‘305) discloses kneading for about 1.5 minutes, handling/working for about 2.5 to 5 minutes, and a curing time of about 10 minutes [0103].

Claims 16-18 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Primus (US 2003/0159618) in view of Bakry (US 2019/0060523) as applied to claim 1 above, and further in view of Constantz et al. (US 6,002,065).
Regarding claims 16-18:  Primus (US ‘618) and Bakry (US ‘523) discloses the basic claimed composition [as set forth above with respect to claim 1].
Primus (US ‘618) does not disclose growth factors.  However, Constantz et al. (US ‘065) discloses root canal compositions [abstract; 7:57-65] containing platelet derived growth factor (PDGF) as an additive [6:25-44].  Primus (US ‘618) and Constantz et al. (US ‘065) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of root canal compositions.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined platelet derived growth factor, as taught by Constantz et al. (US ‘065) in the invention of Primus (US ‘618), and would have been motivated to do so since Constantz et al. (US ‘065) suggests platelet derived growth factor as an additive for root canal compositions [6:25-44].

Claim(s) 1, 10-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (WO 2018/164436) in view of Matsuo et al. (CA 3 059 479).  Oh et al. (US 2020/0009021) used as the English Equivalent for citation.
Regarding claims 1, 10-12 and 15:  Oh et al. (US ‘021) discloses dental cement compositions [abstract], wherein Example 3 [Ex. 3; 0102] contains 50 parts by weight {pbw} of the cement of Preparation Example 2, 2 pbw of bioactive glass ((SiO2)9(Na2O)5(CaO)5(P2O5)), 20 pbw polypropylene glycol, 25 pbw zirconium oxide, and 3 pbw calcium sulfate dihydrate [Ex. 3; 0099-0100, 0102].  Oh et al. (US ‘021) discloses the cement of Preparation Example 2 [0085-0086] was prepared from 137 pbw calcium oxide, 45 pbw silicon dioxide and 18 pbw aluminum oxide; the resulting cement was pulverized and sieved to an average particle size of 10 µm or less [Prep. Ex. 2; 0081-0086].  
Oh et al. (US ‘021) does not disclose a dry powder comprising the cement of Ex. 2 and bioactive glass.  However, at the time of invention, a person having ordinary school in the art would have found it obvious to have prepared a dry powder comprising the cement of Ex. 2 and bioactive glass contained separately from the propylene glycol, as it is prima facie obvious to make components separable.  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) [MPEP 2144.04].
Additionally, a prima facie case of obviousness exists where changes in the sequence of adding ingredients derived from the prior art process steps.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) [See MPEP 2144.04].
Oh et al. (US ‘021) does not specifically disclose the cement of Preparation Example 2 as a microsphere.  However, Matsuo et al. (CA ‘479) discloses dental compositions [pg. 1, ln. 1-8], wherein the inorganic particles are spherical particles having an average diameter of 230 nm to 1,000 nm [pg. 24, ln. 5-26].  Oh et al. (US ‘021) and Matsuo et al. (CA ‘479) are analogous art because they are concerned with a similar technical difficulty, namely the preparation dental compositions.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined spherical particles having an average diameter of 230 nm to 1,000 nm, as taught by Matsuo et al. (CA ‘479) in the invention of Oh et al. (US ‘021), and would have been motivated to do so since Matsuo et al. (CA ‘479) suggests spherical particles having an average diameter of 230 nm to 1,000 nm produce a colored light induced by interference [pg. 24, ln. 5-26].
Regarding claim 14:  Oh et al. (US ‘021) discloses a curing time of 18 minutes [0140-0144; Table 5, Ex. 3].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Oh et al. (WO 2018/164436) {Oh et al. (US 2020/0009021) as the English equivalent} was relied on for disclosing dental cement compositions [abstract], wherein Example 3 [Ex. 3; 0102] contains 50 parts by weight {pbw} of the cement of Preparation Example 2, 2 pbw of bioactive glass ((SiO2)9(Na2O)5(CaO)5(P2O5)), 20 pbw polypropylene glycol, 25 pbw zirconium oxide, and 3 pbw calcium sulfate dihydrate [Ex. 3; 0099-0100, 0102].  
Primus (US 2003/0159618) was relied on for disclosing dental cement compositions for root canal materials [abstract], wherein the cement contains Portland cement and Bioglass [0031-0032].  Primus (US ‘618) discloses the inventive cement has a particle size (90% finer than) of 25µm [Table III].  Primus (US ‘618) discloses the Bioglass has a 170-140 mesh size (90-106 µm) [0032].
Constantz et al. (US 6,002,065) was relied on for disclosing root canal compositions [abstract; 7:57-65] containing platelet derived growth factor (PDGF) as an additive [6:25-44].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767